Title: To George Washington from John Blair, 9 April 1758
From: Blair, John
To: Washington, George

 

Sir,
Williamsburg April the 9th 1758

Friday afternoon I received yours of the Second Instant, with a Letter from Governor Denny and the Speech of the Indian King, as also Captain Bullets Letters, and the Proceedings of Officers Held at Fort Loudoun, which I laid before the Council next Morning, who concur in the opinion of the Officers above for the Reason by them given, and for the certain Intelligence that has Lately been Received of Maney Murders lately been Committed upon our Frontiers by those Western Indians. As to the Supply’s you Write for, I have sent up above Seven-Hundred Pounds in Indian Goods that Mr Rutherford Purchas’d here by my Direction and are to be Landed at Falmouth. I had sent Mr Gist Three Hundred Pounds to Purchase Necessaries for the Indians by Mr Cromwell besides paying what was then Due, about 500. Pounds but finding that wou’d not be Sufficient for such Numbers as I hear are Coming, I have sent him by Mr Rutherford 500 Pounds more to Purchase Arms, and such Things as are not to be got here, and if any more is wanting you will send me Word, for I wou’d not Starve the Cause, or have the Indians Disobliged if Possible to avoid it. I am unlookily Saiz’d with an Ague and Fever, but hope you are in good Health. I have not to add but that I am Sir Your most humble Servt

John Blair. P.


P.S. As the Assembly intend to garrison the Forts with Drafts from the Militia I hope you will keep your Out Parties in a readiness to rendesvous on Short Notice.

